Citation Nr: 0922580	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-04 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What evaluation is warranted for postoperative residuals 
of left hand surgery, from August 14, 2005?
 
2.  What evaluation is warranted for migraine headaches from 
August 14, 2005?
 
3.  What evaluation is warranted for postoperative residuals 
of a left wrist surgery, from August 14, 2005?
 
 
ATTORNEY FOR THE BOARD
 
B.B. Ogilvie, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 2000 to August 
2005.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem , North Carolina , which granted service 
connection and separate 10 percent ratings for postoperative 
residuals of the left hand and wrist surgery, and a 
noncompensable rating for migraines.  Each rating was 
effective August 14, 2005.  In a July 2008 rating decision 
issued by the Roanoke, Virginia RO, a 10 percent rating was 
assigned for migraines effective August 14, 2005.
 
 
FINDINGS OF FACT
 
1.  Since August 14, 2005, postoperative residuals of left 
hand surgery have not been manifested by a compensable loss 
of finger motion, or by a moderately severe muscle 
disability.
 
2.  Since August 14, 2005, the Veteran's migraine headaches 
have not been productive of characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.
 
3.  Since August 14, 2005, postoperative residuals of left 
wrist surgery have not been manifested by left wrist 
ankylosis. 
 
 
CONCLUSIONS OF LAW
 
1.  Since August 14, 2005, the criteria for a rating in 
excess of 10 percent for postoperative residuals of left hand 
surgery have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.55, 4.56, 4.73, Diagnostic 
Codes 5308, 5309 (2008).
 
2.  Since August 14, 2005, the criteria for a rating in 
excess of 10 percent for migraine headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 
(2008).
 
3.  Since August 14, 2005, the criteria for a rating in 
excess of 10 percent for post operative residuals of left 
wrist surgery have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5214, 5215 (2008).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a) have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discus whether VA met the Vazquez-Flores standard.
 
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate his 
increased initial rating claims, and as warranted by law, 
affording VA examinations.  In sum, there is no evidence of 
any VA error in assisting the appellant that reasonably 
affects the fairness of this adjudication.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  The claimant has been afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  Hence, the case is ready for adjudication.
 


Analysis
 
The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).
 
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield , 21 Vet. App. 505, 510 
(2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.
  
Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.
 
Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).
 
The Veteran requests an increased initial rating for 
postoperative residuals of left hand surgery.  In October 
2004, the Veteran underwent surgery on a torn extensor tendon 
in the left fifth finger.  Since the surgery, the Veteran has 
reported pain, lack of movement, and limited use of his ring 
and little fingers.  The Veteran is right-handed for writing 
and left-handed for sports and other activities.  
 
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, 
including three muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309.  38 C.F.R. § 4.55(b). 
The Veteran's left hand disorder is currently rated under 38 
C.F.R. § 4.73, Diagnostic Code 5309, covering muscle injuries 
for the forearm and hand.  Diagnostic Code 5309 explains that 
the forearm muscles act in strong grasping movements and are 
supplemented by the intrinsic muscles in delicate 
manipulative movements.  38 C.F.R. § 4.73, Diagnostic Code 
5309.  It further notes that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.; therefore, the rater should evaluate on 
limitation of motion, minimum 10 percent.  Id.
 
Under Diagnostic Code 5308, covering extension of the wrist, 
fingers, and thumb, and extensors of carpus, fingers, and 
thumb; supinator, a 10 percent rating is warranted for a 
moderate disability.  A 20 percent rating (minor) and a 30 
percent rating (major) is warranted for a moderately severe 
disability.  An example of an injury causing a moderate 
disability of muscles is a though and through or deep 
penetrating wound of short track from a single bullet, small 
shell, or shrapnel fragment, without explosive effect of high 
velocity muscle, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56(d)(2).  An example of a 
moderately severe disability injury would be a through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  38 C.F.R. § 4.56(d)(3).
 
The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5216-
5257 provide ratings for ankylosis of the fingers.  As the 
Veteran is able to move each of the fingers on his left hand, 
they are not ankylosed.  Hence, a rating under these Codes is 
not in order.
 
Limitation of motion of certain fingers is addressed in 38 
C.F.R. § 4.71a, Diagnostic Codes 5228-5230.  Under Diagnostic 
Code 5258, a 20 percent rating is in order for limitation of 
motion of the thumb with a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  A 10 percent rating 
is in order where there is a gap of one to two inches (2.5 to 
5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, limitation of 
motion of the index finger warrants a 10 percent rating where 
there is a gap of one inch (2.5 cm.) or more between 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  A smaller gap warrants a 
noncompensable rating.

All other Diagnostic Codes relating to a limitation of motion 
of the fingers provide for only a noncompensable rating.  
38 C.F.R. § 4.71a.
 
At the Veteran's pre-discharge examination in May 2005, he 
described pain since surgery, lack of movement, and limited 
use of fingers.  He reported difficulty typing or holding 
items bigger than paper in his left hand, limited use of his 
fingers, and weakness.  On examination the Veteran was able 
to tie his shoelaces, fasten buttons, and tear paper without 
difficulty.  He was able to approximate the proximal 
transverse crease of the palm with the tips of the fingers 
bilaterally with all digits.  The Veteran's hand strength was 
moderately reduced on the left due to his surgery, but there 
was no evidence of any neurological problems or ankylosis.  
Range of motion exams for all fingers were normal.  X-rays 
showed a normal left hand.
 
At an April 2008 VA examination, the Veteran reported 
localized, constant pain in his left hand.  During pain, he 
could function without medication.  Physical examination 
showed that the Veteran could tie his shoelaces, fasten 
buttons, and tear paper without difficulty.  He was able to 
approximate the proximal transverse crease of the palm with 
the tips of the fingers bilaterally with all digits.  Range 
of motion of all fingers was within normal range.  Left joint 
function was not limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use, for any 
finger.  X-ray results were within normal limits.
 
The evidence shows that the Veteran does not warrant a higher 
initial rating because his left hand disability cannot be 
characterized as moderately severe.  Each of his fingers can 
touch the palmar crease.  While the Veteran has some reduced 
hand strength, he has a normal range of motion.  Therefore, a 
higher initial rating is not in order.
 
The Veteran also seeks an increased initial rating for a 
migraine headache disability.  Migraine headaches are rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under 
Diagnostic Code 8100, a 10 percent evaluation is assigned for 
headaches with characteristic prostrating attacks averaging 
one in two months over the previous several months.  A 30 
percent evaluation may be assigned for headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the previous several months.   38 C.F.R. § 
4.124a, Diagnostic Code 8100.
 
At the Veteran's May 2005 pre-discharge examination, the 
Veteran noted having migraines for three years.  Symptoms 
included a pounding headache, nausea, vomiting, and 
dizziness.  He reported staying in bed in a dark room and 
doing nothing, losing five days of work per month, and a 
complete loss of functionality during migraines.  The 
migraines reportedly occurred once every two weeks.  He used 
Excedrin Migraine for relief.  Physical examination revealed 
that the pupils were equal, round, and reactive to light and 
accommodation; the extraocular movements were normal, and 
there was no lid lag, nystagmus, or ptosis.  Cranial nerves 
were intact, coordination was normal, motor and sensory 
functions were normal in the upper and lower extremities, and 
reflexes were normal and symmetrical in the upper and lower 
extremities.  The Veteran's service treatment records show a 
complaint of migraines at separation, but do not show that he 
lost time from work or sought treatment for migraines at any 
time during active duty service.
 
At the April 2008 VA examination, the Veteran reported 
experiencing migraine headaches once a month, lasting for 
three days.  He was able to take care of some household 
chores, but remained unable to go to work during an episode.  
He reported no aura, with pain starting in the front and 
moving to the back, blurry vision, and nausea.  Excedrin 
Migraine was used for relief.  Examination of the cranial 
nerves revealed normal findings.  Neurological examination of 
the upper and lower extremities were normal.  The Veteran was 
diagnosed with migraine.  The physician noted that the effect 
of all the Veteran's conditions on his daily activity was 
mild.
 
The Board finds that the Veteran is appropriately rated at a 
10 percent evaluation.  At his pre-discharge examination, the 
Veteran did report "prostrating attacks" requiring bed rest 
for five days per month, but his service treatment records 
did not show that he suffered such attacks.  Nothing in the 
Veteran's file such as work attendance or treatment records, 
etc., corroborates any claim of lost work due to migraines, 
or that he even sought medical treatment for headaches since 
August 2005.  The Veteran's service treatment records appear 
complete, and he does not contend that there are missing 
records that may have documented treatment for this 
disability.  The Board assigns more reliability to the 
Veteran's own actions during service than his statements 
proffered in support of a claim for monetary benefits.  
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a 
pecuniary interest may affect the credibility of a claimant's 
testimony).  Furthermore, if the Veteran was missing five 
days of work per month for three years in the military, it 
would be documented somewhere in his file.  The Board, 
therefore, finds the Veteran's report of his symptoms to be 
incredible and of de minimus probative value.  
 
At his April 2008 examination, the Veteran noted that he had 
migraines approximately once a month, but he did not describe 
prostrating attacks.  While he reported being unable to go to 
work during a migraine episode, he was able to take care of 
household chores, and the examining physician determined that 
his disabilities' effect on his daily life was mild.  For 
these reasons, an initial rating in excess of 10 percent is 
not warranted.
 
The Veteran finally argues that he warrants an initial rating 
in excess of 10 percent for a left wrist disability.  Left 
wrist disabilities are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214 and 5215.  A 10 percent evaluation is 
warranted for palmar flexion limited in line with the forearm 
or dorsiflexion less than 15 degrees.  A 20 percent rating is 
assigned for favorable ankylosis in 20 to 30 degrees of 
dorsiflexion.
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a musculoskeletal disorder include functional 
loss due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).
 
At the May 2005 pre-discharge examination, the Veteran 
reported pain, limitation of motion, and limited strength.  
At the time of the examination, the Veteran was undergoing 
physical therapy.  A physical examination showed that the 
Veteran's wrist joint's general appearance was within normal 
limits on the left.  There was no evidence of ankylosis.  
There was weakness of grip, which was not neurological.  A 
range of motion test of the left wrist showed dorsiflexion to 
50 degrees and palmar flexion to 60 degrees.  Joint motion 
was described as additionally limited by pain, fatigue, 
weakness, lack of endurance, and incoordination with 
repetitive use, with pain being the most dominant of these 
issues.  X-rays showed a normal left wrist.
 
At the April 2008 VA examination, the Veteran described left 
wrist weakness, stiffness, giving way, lack of endurance, and 
locking.  He did not have swelling, heat, redness, 
fatigability, or dislocation.  Upon physical examination, the 
left wrist showed tenderness but no edema, effusion, 
weakness, redness, heat, guarding of movement, or 
subluxation.  Range of motion results showed dorsiflexion to 
35 degrees and palmar flexion to 30 degrees.  Joint function 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance, or incoordination after repetitive use.  X-ray 
results were within normal limits.
 
The Veteran does not warrant an initial rating in excess of 
10 percent for his left wrist because that joint has not been 
ankylosed at any time since August 14, 2005.  Further, at his 
examinations, dorsiflexion was greater than 15 degrees and 
his palmar flexion was not limited in line with his forearm, 
including with pain.  Thus, the Board finds that the VA has 
adequately compensated the Veteran for his loss of wrist 
motion, to include additional symptoms of weakness and lack 
of endurance by assigning him a 10 percent evaluation.  The 
disorder does not warrant a higher evaluation.
 
The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1). 
 The Veteran's disabilities have not resulted in a marked 
interference with employment, or required frequent periods of 
hospitalization.  While the Veteran claims that his migraine 
headaches require him to miss work a few days a month, he has 
continued to maintain employment.  The current schedular 
criteria also adequately compensates the Veteran for the 
current nature and extent of severity of the disabilities at 
issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for referral for consideration 
of extraschedular rating.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  38 U.S.C.A. § 5107.
 
 
ORDER
 
Since August 14, 2005, an evaluation greater than 10 percent 
is not warranted for post operative residuals of left hand 
surgery.
 
Since August 14, 2005, an evaluation greater than 10 percent 
is not warranted for migraine headaches.
 
Since August 14, 2005, an evaluation greater than 10 percent 
is not warranted for postoperative residuals of left wrist 
surgery.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


